


110 HR 5661 IH: To amend the Surface Mining Control and Reclamation Act

U.S. House of Representatives
2008-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5661
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2008
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to clarify that uncertified States and Indian tribes have the authority
		  to use certain payments for certain noncoal reclamation
		  projects.
	
	
		1.Abandoned mine
			 reclamation
			(a)Limitation on
			 FundsSection 409(b) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1239(b)) is amended by inserting or
			 section 411(h)(1) after section 402(g).
			(b)Use of
			 FundsSection 411(h)(1)(D)(ii) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1240a(h)(1)(D)(ii)) is amended by inserting
			 or 409 after section 403.
			
